                                                                       FILED IN UNITED STATES DISTRICT
                                                                           COURT, DISTRICT OF UTAH
                                                                                APR l O 2019
      JOHN W. HUBER, United States Attorney (#7226)         BYD. MARK JONES, CLERK
      VERNON G. STEJSKAL, Assistant United States Attorney (#8434) DEPUlYCLERK
      Attorneys for the United States of America
      111 Main Street, Suite 1800
      Salt Lake City, Utah 84111
      Telephone: (801) 524 5682

                                INTHE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH, CENTRAL DIVISION


       UNITED STATES OF AMERICA,                        Case No. 2:15CR00229 DB

                  Plaintiff,·                         · DEFENDANT'S PLEA STATEMENT IN
                                                        SUPPORT OF JUDICIAL REMOVAL
                  vs.

        MICHAEL SULIMAN HAIG                            Judge Dee Benson
        BABIKYAN,

                   Defendant.



                  MICHAEL SULIMAN HAIG BABIKYAN, defendant in the above-captioned

      criminal proceeding, hereby states as follows:

                  1.     My true and correct name is MICHAEL SULIMAN HAIG BABIKYAN.

                  2.     I received a Notice of Intent to Request Judicial Removal ("Notice"), dated

/4p.., 1'/   1
              . zo l r. I am the person identified in that document. I hereby waive my right, pursuant
              ~

      to Section 238(c)(2)(A) of the Immigration and Nation;ility Act of 1952, as amended

       ("INA"), 8 U.S.C. § 1228(c)(2)(A), to have the Notice served upon me prior to the

       commencement of the trial or entry of a guilty plea in this case.

                  3.     I received the Factual Allegations in Support of Judicial Removal
("Allegations"), dated/Ir,,/ //J_ ·2t,, If. I hereby waive my right, pursuant to Section

238(c)(2)(B) of the INA, 8 U.S.C. § 1228(c)(2)(B), to have the allegations served 30 days

prior to sentencing.

       4.     My rights in a judicial removal proceeding have been fully explained to me by

my attorney, Scott C. Williams Esq. After consultation with counsel and understanding the

legal consequences of doing so, I knowingly and voluntarily waive the right to the notice and

hearing provided for in Section 238(c)(2) of the INA, 8 U.S.C. § 1228(c)(2), and further

waive any and all rights to appeal, reopen, reconsider, or otherwise challenge this order. I

understand the rights I would possess in a contested administrative proceeding and I waive

these rights, including my right to examine the evidence against me, present evidence on my

own behalf, and cross-examine witnesses presented by the United States. I understand these

rights and waive further explanation by the Court.

       5.     I hereby admit that all of the factual allegations set forth in the Allegations are

true and correct as written.

       6.     I hereby concede that I am removable from the United States subject to

removal from the United States pursuant to Section 237 of the Immigration and Nationality

Act of 1952 ("INA"), as amended, 8 U.S.C. § 1227(a)(l)(B), in that after admission as a

nonimmigrant under Section 101(a)(15) of the Act, you have remained in the United States

for a time longer than permitted, in violation of this Act or any other law of the United States.

       7.      I hereby waive any and all rights I may have to any and all forms of relief or

protection from removal, deportation, or exclusion under the INA, as amended, and related
federal regulations. These rights include, but are not limited to, the ability to apply for the

following forms ofrelief or protection from removal: asylum; withholding ofremoval under

Section 24l(b )(3) of the INA, 8 U.S.C. § 123 l(b)(3); any protection from removal pursuant

to Article 3 of the United Nations Convention Against Torture, including withholding or

deferral of removal under 8 C.F.R. §§ 208.16-17 and 1208.16-17, cancellation of removal;

adjustment of status; registry; de nova review of a denial or revocation of temporary

protected status (current or future); waivers under Sections 212(h) and 212(i) of the INA, 8

U.S.C. §§ l 182(h), l 182(i); visa petitions; consular processing; voluntary departure or any

other possible relief or protection from removal available under the Constitution, laws or

treaty obligations of the United States.

       8.     I agree to the entry of a stipulated judicial order of removal pursuant to Section

238( c)(5) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been persecuted

in, and have no present fear of persecution in Jordan, the country of my nativity and

citizenship. I further acknowledge that I have not been tortured in, and have no present fear

of torture in Jordan, the country of my nativity and citizenship.

       9.     I consent to the introduction of this statement as an exhibit in the record of

these judicial removal proceedings. I further agree to make the judicial order of removal a

public document, waiving my privacy rights, including any privacy rights that might exist

under 8 C.F .R. § 208.6.

       10.     I agree to assist U.S. Immigration and Customs Enforcement ("ICE") in the

execution of my removal. Specifically, I agree to assist ICE in the procurement of any travel,
identity, or any other documents necessary for my removal; to meet with and to cooperate

with representatives of any country to which I may by statute be removed ifICE so requests;

and to ·execute any forms, applications, or waivers needed to execute or expedite my removal.

I further understand that my failure or refusal to assist ICE in the execution of my removal

may subject me to criminal penalties under Section 243 of the INA, 8 U.S.C. § 1253.

           11.   I concede that the entry of this judicial order of removal renders me

permanently inadmissible to the United States. I agree that I will not enter, attempt to enter,

or transit through the United States without first seeking and obtaining permission to do so

from the Secretary of the Department of Homeland Security or other designated

representative of the U.S. government.

           12.   I will accept a written order issued by this Court for my removal from the

United States to Jordan, and I waive any and all rights to challenge any provision of this

agreement in any U.S. or foreign court or



Date



  /,   I
Date
